Title: To James Madison from Nathan Williams, 2 August 1815
From: Williams, Nathan
To: Madison, James


                    
                        Sir;
                        Utica (NYork) August 2d. 1815.
                    
                    Being informed by Lieut. Col. Malcolm of the late 13th. Regt. of the U. S. army; that he is solicitous to enter into some civil foreign department of our Govt., I take the liberty of recommending him to the particular notice of your Exy. His object at present is, an appoint. as consul in some country in Europe—prefering France, for which he is well fitted, on account of speaking the french language.
                    His conduct & fidelity as an officer in the late struggle of our country, render him worthy of the patronage of the government, as is generally understood, & as I have been particularly informed by Maj. Gn. Brown, under whose command he has generally acted.
                    Being formerly a merchant, he is also acquainted with mercantile affairs, which added to his general information, renders him very fit for a consulship.
                    I take the liberty to mention another circumstance, which I doubt not will influence you in his favor. He was thrown out of business by the war; and now at its close he finds himself without employ, or the ready means of subsistance for a respectabl⟨e⟩ family, consisting of a wife & two or three children, entirely dependent on him for a support.
                    If all or any of these circumstances, induce your Exy to confer on Col. Malcolm the favor above refered to, I have no doubt that it will prove a due reward of merit, & an honor to the Government. I remain most respectfully Your sincere friend & huml. servt
                    
                        N. Williams
                    
                